Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “α” in figure 4A is not discussed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  the leading zero for the value “0.45” in missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sieber et al.
This reference teaches an n-type Fe2WO6 semiconductor which consists of iron, tungsten and oxygen and has FeWO4 within Fe2WO6 (see page 6) This semiconductor clear anticipates the claimed composition of matter in that it is an n-type semiconductor wherein at least a portion of the semiconductor includes Fe and W having the crystal structure FeWO4.
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the objection, set forth in this Office action.
Claim 12 is objected to as referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the art of record of a composition of matter including a semiconductor represented by the formula Fe1-xWxOy + y(BiOz) where 0<x<1, 0<v<1, z is 1-2 and 0<y<2 wherein at least a portion of the semiconductor is arranged in the crystal structure FeWO4. The specification teaches the semiconductors represented by this formula are inherently n-type semiconductors. 
There is no teaching or suggestion in the art of record of composition of matter comprising an n-type semiconductor wherein at least a portion of the semiconductor has the crystal structure FeWO4 and the portion having the crystal structure FeWO4 comprises Fe, W, Bi and O.
There is no teaching or suggestion in the art of record of composition of matter comprising an n-type semiconductor wherein at least a portion of the semiconductor has the crystal structure FeWO4 and the portion having the crystal structure FeWO4 comprises Fe and W, where the n-type semiconductor has the properties of claim 11.
There is no teaching or suggestion in the art of record of a photoanode having a light-absorbing layer that includes a composition of matter comprising an n-type semiconductor wherein at least a portion of the semiconductor has the crystal structure FeWO4 and the portion having the crystal structure FeWO4 comprises Fe and W. Since this photoanode is not taught or suggested by the art of record, the claimed electro-oxidation systems comprising this photoanode and the claimed solar fuel generators comprising this photoanode are also not taught or suggested by the art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/15/22